221 F.3d 811 (5th Cir. 2000)
CAUSEWAY MEDICAL SUITE; BOSSIER CITY MEDICAL CENTER; HOPE MEDICAL GROUP FOR WOMEN; DELTA WOMEN'S CLINIC; WOMEN'S HEALTH CLINIC; JAMES DEGUERCE, M.D., on behalf of themselves and the patients they serve; A. JAMES WHITMORE, III, M.D., on behalf of themselves and the patients they serve, Plaintiffs-Appellees,v.MURPHY J. FOSTER, JR., Governor of the State of Louisiana; RICHARD P. IEYOUB, Attorney General of State of Louisiana, in their official capacities and their agents and successors, Defendants-Appellants.
No. 99-30324
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
August 17, 2000

Appeal from the United States District Court for the Eastern District of Louisiana
Before JOLLY and DENNIS, Circuit Judges, and DOWD,* District Judge.
Prior Report: 43 F. Supp. 2d 604E. GRADY JOLLY, Circuit Judge:


1
In the light of the Supreme Court's recent decision in Stenberg v. Carhart, 120 S. Ct. 2597 (2000), the judgment of the district court is AFFIRMED.  The State of Louisiana's motion to certify a question to the Louisiana Supreme Court regarding the construction of La. Act 906 of 1997 (La.Rev.Stat.Ann. § 14:32.9 (West 2000)) is DENIED.

JUDGMENT AFFIRMED;MOTION DENIED


Notes:


*
 District Judge of the Northern District of Ohio, sitting by designation.